Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 1,2,4,5,11,12,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al (2014/0088399) and Rantala (2011/0313305).

1. A subcutaneous insertable cardiac monitor (ICM) optimized for
long-term electrocardiographic (ECG) monitoring, comprising:
an implantable housing comprised of a biocompatible material that is
suitable for implantation within a living body; (see at least ¶49 of Lian)
at least one pair of ECG sensing electrodes; (see at least ¶49 of Lian)
electronic circuitry provided within the implantable housing, the electronic
circuitry comprising:
a microcontroller operable to execute under modular micro-
program control as specified in firmware; (see at least ¶50 of Lian)

an ECG front end circuit interfaced to the microcontroller and
configured to capture the cardiac action potentials sensed by at least the pair of
ECG sensing electrodes which are output as ECG signals, the ECG front end
comprising:
a signal lead operable to sense cardiac electrical

a reference lead operable to sense the cardiac
electrical potentials through the other of the ECG sensing electrodes; (see at least figure 3 of Lian which shows three leads, one of which is the reference lead and the other the signal lead; see also figure 2 and 5)

a termination resistor, a filter capacitor, and an operational
amplifier through which a current of the sensed cardiac action potentials passes in
a direct sequence prior to being output as the ECG signals; (although Lian teaches a front end circuit, ¶51, Rantala is used by the examiner to more clearly show the various components that are typically used in a front end circuit,  for example, at least figure 1 of Rantala teaches a termination resistor 12, a filter capacitor 17 and a operational amplifier 18.  It would have been obvious to use such circuitry with Lian since they are common in the art and their use would merely yield predictable results)

a memory electrically interfaced with the microcontroller and
operable to store samples of the ECG signals. (see figure 1 and at least ¶50,56 of Lian) 

2. An ICM in accordance with Claim 1, wherein the ECG signals are
output as an analog signal and the microcontroller acquires the samples by
sampling the analog signal, each of the samples comprising a disruption in the
analog signal.  (at least ¶55 of Lian teaches sampling frequency adjustment, and thus the signals are sampled, and at least ¶73 of Lian teaches analog voltage Ecg signals that are sampled.)

more physiological sensors interfaced to the microcontroller, wherein the
microcontroller is configured to store data received from the one or more
physiological sensors in the memory. (see at least ¶54,56 of Lian)

5. An ICM in accordance with Claim 4, wherein the one or more
physiological sensors comprise one or more of a respiratory rate sensor, a blood
oxygen saturation level (SpO2) sensor, a blood pressure sensor, temperature
sensor, and a physical activity sensor. (see at least ¶54 of Lian)

11. A subcutaneous implantable recorder for long-term
electrocardiographic (ECG) monitoring, comprising:
a hermetically sealed implantable housing and comprised of a
biocompatible material that is suitable for implantation within a living body of a
patient; (see at least ¶49 of Lian)
at least one pair of ECG sensing electrodes; (see at least ¶49 of Lian)
a power source comprised within the implantable housing; (see at least ¶50 of Lian)
electronic circuitry provided within the housing, the electronic circuitry
comprising:
a low power microcontroller comprising firmware and operable to
execute under modular micro program control as specified in firmware; (see at least ¶50 of Lian)
an ECG front end circuit interfaced to the microcontroller and
configured to capture the cardiac action potentials sensed by at least the pair of

comprising:
a signal lead operable to sense the cardiac action
potentials through one of the ECG electrodes;
a reference lead operable to sense the cardiac
action potentials through another of the ECG electrodes; (see at least figure 3 of Lian which shows three leads, one of which is the reference lead and the other the signal lead; see also figure 2 and 5)
a termination resistor, a filter capacitor, and an operational
amplifier through which a current of the sensed cardiac action potentials passes in
a direct sequence prior to being output as the ECG signals; (although Lian teaches a front end circuit, ¶51, Rantala is used by the examiner to more clearly show the various components that are typically used in a front end circuit,  for example, at least figure 1 of Rantala teaches a termination resistor 12, a filter capacitor 17 and a operational amplifier 18.  It would have been obvious to use such circuitry with Lian since they are common in the art and their use would merely yield predictable results)
a memory electrically interfaced with the microcontroller
and operable to store samples of the ECG signals.  (see figure 1 and at least ¶50,56 of Lian) 

12. An implantable recorder in accordance with Claim 11, wherein the
ECG signals are output as an analog signal and the microcontroller acquires the
samples by sampling the analog signal, each of the samples comprising a
(at least ¶55 of Lian teaches sampling frequency adjustment, and thus the signals are sampled, and at least ¶73 of Lian teaches analog voltage Ecg signals that are sampled.)


14. An implantable recorder in accordance with Claim 11, further
comprising one or more physiological sensors interfaced to the microcontroller,
wherein the microcontroller is configured to store data received from the one or
more physiological sensors in the memory. (see at least ¶54,56 of Lian)

15.  An implantable recorder in accordance with Claim 14, wherein the
one or more physiological sensors comprise one or more of a respiratory rate
sensor, a blood oxygen saturation level (SpO2) sensor, a blood pressure sensor,
temperature sensor, and a physical activity sensor.  (see at least ¶54 of Lian)


Claim 3,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al (2014/0088399) and Rantala (2011/0313305), and further in view of Gauglitz (5,231,990).

3. An ICM in accordance with Claim 2, further comprising:
a hold capacitor comprised in the microcontroller that is charged to supply the analog signal for the acquisition.  (Lian is silent as to a hold capacitor. However, Gauglitz teaches such capacitor, col. 16:15-40.  It would have been obvious to use such capacitor with the device of Lian since it would merely yield predictable results.)

13. An implantable recorder in accordance with Claim 12, further
comprising:
a hold capacitor comprised in the microcontroller that is charged to supply
the analog signal for the acquisition.  (Lian is silent as to a hold capacitor. However, Gauglitz teaches such capacitor, col. 16:15-40.  It would have been obvious to use such capacitor with the device of Lian since it would merely yield predictable results.)



Claim 6-10,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al (2014/0088399) and Rantala (2011/0313305), and further in view of Sullivan et al (2018/0116537).
6. An ICM in accordance with Claim 1, further comprising:
one or more heuristics comprised in the firmware and configured to identify one or more health conditions based on the samples; (Lian is silent as to heuristics.  However, Sullivan teaches such in at least ¶70-72.  To use heuristics with the device of Liam would merely provide the predictable results of having a more accurate diagnosis of the patient’s condition)
a wireless transceiver interfaced to the microcontroller and configured to
send an alert upon an identification of at least one of the health conditions. (see at least ¶62 of Lian)


health conditions comprise one or more of atrial tachycardia, atrial fibrillation,
atrial flutter, AV node reciprocating tachycardia, ventricular tachycardia, sinus
bradycardia, asystole, and complete heart block.  (see at least ¶62 of Lian)

8. An ICM in accordance with Claim 6, wherein the alert comprises
one or more of the samples associated with at least one of the health conditions. (see at least ¶62 of Lian)

9. An ICM in accordance with Claim 6, further comprising:
the wireless transceiver further configured to receive a command from an
external tactile feedback device, wherein the microcontroller marks an event upon
receiving the command. (see at least ¶61,62 of Lian which teaches triggering a snapshot, which is considered to be obvious over marking an event, and ¶59 which teaches receiving commands from an external device such as to obtain records, which also can be considered to mark an event.  Further, the external device can b produce a tactile vibration, ¶65, and can receive tactile input from a user, ¶64)

10. An ICM in accordance with Claim 9, further comprising:
the wireless transceiver further configured to transmit a different
command to the external tactile feedback device, wherein the external tactile feedback device provides feedback to a patient upon receiving the different command. (see at least ¶62 of Lian)

16. An implantable recorder in accordance with Claim 11, further

one or more heuristics comprised in the firmware and configured to
identify one or more health conditions based on the samples; (Lian is silent as to heuristics.  However, Sullivan teaches such in at least ¶70-72.  To use heuristics with the device of Liam would merely provide the predictable results of having a more accurate diagnosis of the patient’s condition)
a wireless transceiver interfaced to the microcontroller and configured to
send an alert upon an identification of at least one of the health conditions. (see at least ¶62 of Lian)


17. An implantable recorder in accordance with Claim 16, wherein the
one or more health conditions comprise one or more of atrial tachycardia, atrial
fibrillation, atrial flutter, AV node reciprocating tachycardia, ventricular
tachycardia, sinus bradycardia, asystole, and complete heart block. (see at least ¶62 of Lian)


18. An implantable recorder in accordance with Claim 16, wherein the
alert comprises one or more of the samples associated with at least one of the
health conditions. (see at least ¶62 of Lian)


19. An ICM in accordance with Claim 16, further comprising:
the wireless transceiver further configured to receive a command from an

receiving the command. (see at least ¶61,62 of Lian which teaches triggering a snapshot, which is considered to be obvious over marking an event, and ¶59 which teaches receiving commands from an external device such as to obtain records, which also can be considered to mark an event.  Further, the external device can b produce a tactile vibration, ¶65, and can receive tactile input from a user, ¶64)

20. An ICM in accordance with Claim 19, further comprising:
the wireless transceiver further configured to transmit a different
command to the external tactile feedback device, wherein the external tactile
feedback device provides feedback to a patient upon receiving the different command. (see at least ¶62 of Lian)




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,736,531 Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious broadening over at least one claim of the ‘531 patent.  For .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.